Citation Nr: 0724483	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for scleroderma, to include 
as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than nine years, 
including the period from March 1985 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in February 2003, the RO denied 
service connection for auto-immune disease and for bone 
cancer, to include as due to exposure to ionizing radiation.  
In his notice of disagreement submitted in July 2003, the 
veteran asserted that he had scleroderma secondary to 
chemical exposure.  A September 2004 rating action denied 
service connection for auto-immune disease and for bone 
cancer, to include as due to chemical exposure.  The 
statement of the case issued in June 2005 addressed the issue 
of service connection for scleroderma, to include as due to 
chemical exposure, and for service connection for auto-immune 
disorder and bone cancer as due to exposure to ionizing 
radiation.  The veteran's substantive appeal, which was 
received in July 2005, reveals that he limited his claim to 
service connection for scleroderma secondary to chemical 
exposure.  Accordingly, this decision is limited to the issue 
set forth on the preceding page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he developed scleroderma due to his 
exposure to trichloroethylene (TCE), or other chemical 
agents.  The record reflects that the veteran was a sonar 
technician in service.  He claims that his duties included 
maintaining the equipment and that he used PD 680 to de-
grease the equipment.  

The veteran claims that he was first treated for scleroderma 
at the Department of Veterans Affairs (VA) medical center in 
Phoenix, AZ in 2001.  However, such records have not been 
associated with the claims folder.  

In an opinion dated July 2003, a VA physician noted that the 
veteran alleged exposure to TCE in service.  She conducted 
research on the internet and concluded that, although a 
research-based association had not been conclusively 
established, trends via a statistical analysis, various case 
reports and her experience as a rheumatologist, supported her 
opinion that such exposure might induce a pathologic auto-
immune response that caused systemic sclerosis.  

The July 2003 medical opinion links the veteran's scleroderma 
to exposure to TCE.  Furthermore, the Board finds the 
veteran's testimony stating that he used PDF 680 to be highly 
credible.  Unfortunately, there is no credible evidence in 
the claims folder to confirm that TCE is contained in PDF 
680.  

The Board notes that it has conducted an internet search in 
an attempt to confirm that TCE is a component of PDF 680, but 
was unable to find any material to make this connection.  
This search does confirm that TCE is contained in other 
solvents, but there is no evidence in the claims folder to 
show whether or not the veteran was exposed to those 
solvents.  The Board further notes that this search was 
conducted for informational purposes only and the results do 
not constitute evidence that can be used in reaching a 
determination in this case. 

Therefore, under these circumstances, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be contacted in 
order to request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for scleroderma since 
his separation from service, to include 
his treatment at the Phoenix, AZ VAMC.  
After obtaining the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The Department of the Navy should be 
contacted and asked to identify all 
solvents to which the veteran might have 
been exposed, given his in-service 
duties, during his period of service.  It 
should be ascertained whether TCE is in 
PD 680, or any other solvent the veteran 
used.  The chemicals in PD 680, and any 
other solvent he used, should be 
specified.

3.  Following completion of the above, 
any other development that may be 
suggested by the information received 
should be conducted.  The evidence should 
then be reviewed in order to determine 
whether the veteran's claim may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



